Citation Nr: 1621272	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:     Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to November 1962.  This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The Board acknowledges receipt of an October 2014 correspondence from the Veteran's representative, purporting to withdraw services as his representative. Because the representative's October 2014 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause.  38 C.F.R. § 20.608(b) (2015).  In April 2016 the Board notified the representative of these circumstances and allowed her 30 days to submit a proper motion to withdraw from VA representation in accordance with 38 C.F.R. § 20.608.  The Board is cognizant that the April 2016 notice was addressed to the Veteran rather than the representative herself; however, a prior notification that was sent to the representative's last recorded address was returned to the Board undelivered.  Furthermore, the April 2016 notice indicates that a copy was sent to the representative's address on file.  Moreover, the Veteran has not indicated in any correspondence with the Board that he understands that the representative has attempted to withdraw as his representative. 

The record does not reflect that the representative provided any reason for her withdrawal.  As such, there has not been compliance with the provisions of 38 C.F.R. § 20.608(b), and withdrawal of representation is not accepted as valid.  Accordingly, she is deemed to still be the Veteran's representative, as reflected above.

Although it is not apparent whether the Veteran's representative is aware of the fact that her attempt to withdraw as the Veteran's representative has not been accepted by the Board, the Veteran has been informed of such and thus the Board finds that the Veteran is not prejudiced by the unclear status of his attorney's representation of him.  Determinations on the issue of prejudice are made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran was sent a copy of the October 2014 correspondence in which his attorney indicated her intention to withdraw her representation.  However, since that time, he has not informed the Board of whether he intended to have another representative take over his representation.  The Board notes that the Veteran has some responsibility to cooperate in the development of all facts pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As is discussed further below, the Veteran was given sufficient notice as to VA's duties under the VCAA and was informed that he is ultimately responsible for ensuring that VA has all of the information he feels is relevant before a determination is made in his case.  Even if the RO were directed to send a new notification to the Veteran's representative, there is no valid address on file to send that notice to.  Accordingly, the Board finds that VA has complied with its duty to notify the Veteran and his attorney of the status of the attorney's representation of him, and it may thus proceed with a determination of the Veteran's claim. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran's post-service tinnitus symptoms are secondary to his service-connected bilateral sensorineural hearing loss. 


CONCLUSION OF LAW

Service connection for tinnitus on a secondary basis is warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for tinnitus is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 
Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 


VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran contends that his tinnitus symptoms, which began approximately in 2008 or 2009, are related to in-service noise exposure.  As stated previously, the Veteran's STRs are wholly unavailable, so there is no medical evidence from his time in the military to determine whether he experienced any tinnitus or related symptoms during service.  That being said, the Veteran has not asserted that his tinnitus was incurred in service, but rather that the post-service onset of his tinnitus symptoms is the result of in-service noise exposure.  

The Veteran's DD 214 form indicates that he served on active duty from November 1960 to November 1962.  He served as an infantryman and was awarded commendations as a marksman and tank gunner. 

The Veteran was afforded a VA examination in October 2010 to evaluate the nature of his tinnitus and determine its etiology.  He reported that he was exposed to noise from gunfire and tank engines while in service, and denied any noise exposure following service.  According to the Veteran, his tinnitus symptoms began about 10 years prior to the date of the examination.  After an audiological examination and a review of the claims file, the examiner recognized that the Veteran had tinnitus, but declined to offer an opinion as to etiology on the grounds that the lack of service treatment records or any relevant post-service records prevented any opinion on the incurrence of the tinnitus without resorting to speculation.  

The Veteran was afforded another VA examination in June 2014 for the purpose of providing an opinion as to the etiology of his tinnitus symptoms.  On this examination, he reported that the tinnitus symptoms, which he described as "intermittent 'rushing'" occurring a few times per day, began approximately 5 to 6 years prior to the date of the examination.  After another audiological examination and a review of the claims file, the examiner opined that it was less likely than not that the tinnitus was caused by or was otherwise the result of military noise exposure.  In support thereof, the examiner first noted that the onset of tinnitus symptoms was over forty years after the Veteran's separation from service.  The examiner then asserted that the available medical evidence was not consistent with the Veteran's contention that his post-service development of tinnitus was caused by military noise exposure that occurred over forty years ago. 

The June 2014 VA examiner provided an addendum opinion via email in June 2014 in response to a query from the RO which asked for a further rationale for his opinion that it is less likely than not that the tinnitus was caused by or was otherwise the result of military noise exposure.  The examiner stated that tinnitus caused by acoustic trauma generally occurs at the time of the trauma, and found that if the tinnitus was caused by military noise exposure the onset of symptoms would have been closer in time to that exposure.  The examiner then concluded by stating that it is much more likely that the Veteran's tinnitus is a symptom of his documented hearing loss and developed as his hearing loss worsened over time due to occupational or recreational noise exposure, health related issues, and age. 

Upon consideration of the evidence before it, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus symptoms are the result of military noise exposure.  The Board concedes that the Veteran's service exposed him to significantly loud noises from gunfire and tank engines.  Moreover, the Board acknowledges that the Veteran has asserted that his tinnitus developed as a result of this noise exposure. 

As a lay person, the Veteran is competent to describe his tinnitus symptoms and when he began to experience those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That being said, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his tinnitus was caused by or is otherwise the result of military noise exposure.   Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  

His assertion that his tinnitus is the result of military noise exposure must be considered in light of the June 2014 VA examiner's opinion that it is less likely than not that the Veteran's tinnitus would have had onset 40 years after the military noise exposure.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the June 2014 VA examiner supported the opinion with a thorough rationale that took into consideration the Veteran's entire medical history as it relates to tinnitus.  The opinion is contradicted by no evidence other than the Veteran's own assertions.  The Board therefore finds that the June 2014 VA examiner's opinion is a more reliable indicator of whether the Veteran's tinnitus is attributable to military noise exposure, and accordingly, that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus on a direct basis.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
However, the Board does find that the Veteran is entitled to service connection for tinnitus as secondary to bilateral sensorineural hearing loss.  The June 2014 VA examiner in the addendum opinion stated that it is much more likely that the Veteran's tinnitus is a symptom of his hearing loss than it is likely that the tinnitus is due to military noise exposure.  That opinion, as discussed above, is supported by the examiner's thorough review of the Veteran's medical history and an in-person examination of the Veteran.  There is no evidence before the Board which stands to refute the conclusion that the Veteran's tinnitus is secondary to his service-connected bilateral sensorineural hearing loss.  Accordingly, in recognition of the benefit-of-the-doubt standard of proof, 38 U.S.C.A. § 5107(b), the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by or aggravated by his service-connected bilateral sensorineural hearing loss.  Thus, service connection for tinnitus as secondary to bilateral sensorineural hearing loss is warranted.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 



ORDER

Service connection for tinnitus as secondary to bilateral sensorineural hearing loss is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


